Citation Nr: 1800632	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to March 1973, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. 
§§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his tinnitus is the result of exposure to acoustic trauma while serving as a helicopter repairman in service.  Specifically, he testified that he was exposed to hazardous noise, such as gunfire, grenades, and was constantly around helicopter noise as he repaired helicopters and he took them for test flights.  See Board Hearing Transcript (Tr.) at 2-5.  He testified that he experienced ringing in his ears after every test flight and that it has continued ever since service.  Id. at 5. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including tinnitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran has a current diagnosis of tinnitus.  He competently reported tinnitus in his lay statements and to VA examiners.  In this regard, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the first element of service connection has been met. 

Regarding the second and third elements, in-service incurrence of the injury and nexus, the Veteran's service treatment records (STRs) are silent for tinnitus complaints.  However, the Board finds that his reports of noise exposure are consistent with the circumstances of his service, and he has competently and credibly reported that he has continued to experience recurrent ringing in his ears during and since service, coincident with his helicopter repair responsibilities.  38 U.S.C. § 1154(a).  Thus, the Board finds his assertions that tinnitus was first incurred in service and has been present continuously since service credible.  As such, the second and third elements of service connection are established. 

The Board notes that a VA audiologist rendered negative nexus opinions in August 2012 and November 2014 based on the Veteran's reports of tinnitus onset 10-15 years ago and no loss of hearing sensitivity.  However, the examiner failed to address whether the Veteran's exposure to acoustic trauma in service caused his current tinnitus and did not consider his reports of onset and continuity since that time.  Also, the Veteran maintains that the examiner misunderstood him regarding the time period his tinnitus onset.  See Board Hearing Tr. at 6-7.  The January 2017 VA audiologist was unable to provide an opinion without resorting to speculation due to inconsistent testing results, but did not indicate precisely what facts could not be determined regarding the Veteran's tinnitus.  These opinions are therefore afforded no probative value.

The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in his favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his left ear hearing loss had its onset in service as the result of exposure to hazardous noise from repairing helicopters, conducting test flights, and from constantly being around helicopter noise.  See Board Hearing Tr. at 4-5.  In this regard, his DD Form 214 reflects that he was an UH-1 helicopter repairer on active duty, indicating a highly probable likelihood of exposure to hazardous noise levels. 

The nexus opinions of record are inadequate, as the examiners did not consider or address all of the Veteran's STRs.  Specifically, a July 1971 STR shows that the Veteran complained of pain and hearing loss in his left ear for two days.  Further, the examiners did not discuss the Veteran's exposure to acoustic trauma in service.  Although VA hearing testing results in 2012 and 2017 have been inconsistent, given the Veteran's in-service complaints of decreased hearing, an additional attempt to test his hearing and an addendum opinion is needed on remand.  

An examination for hearing loss for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  As it is not clear if the October 2013 private audiological examination submitted by the Veteran conforms to these requirements, clarification in this regard should be sought on remand.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Any outstanding VA and private treatment records should also be secured.  See Board Hearing Tr. at 7.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Contact the provider who conducted the Veteran's October 2013 audiological examination, and request clarification as to whether speech discrimination testing was conducted using the Maryland CNC test, and if so, what the Maryland CNC percentage was at that time and provide the exact numbers in decibels for the puretone thresholds for each ear at 500, 1000, 2000, 3000, and 4000 Hertz.

4. Then schedule the Veteran for a VA examination with an audiologist other than the August 2012, November 2014, and January 2017 examiners to determine the nature and etiology of his left ear hearing loss.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left ear hearing loss had its onset in, or is otherwise related to service, to include as a result of the documented July 1971 left ear pain and hearing loss and conceded exposure to acoustic trauma therein.

In addressing this question, please discuss (1) any threshold shifts among the audiograms (see May 1970 and February 1973 STRs); (2) the Veteran's statements regarding in-service noise exposure and continuous hearing loss symptomatology since service; (3) the Veteran's testimony that his February 1973 hearing results at separation were "pencil whipped," and that he wears hearing aids (see Board Hearing Tr. 7, 9-10); and (4) the fact that the Veteran's tinnitus has been attributed to service, and that "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided - please specifically state whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.

5. Then after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


